DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on June 6, 2021 does not fully comply with the requirements of 37 CFR 1.98(b) because:  the lined through citations in the IDS filed June 6, 2021 fail to meet the requirements of 37 CFR 1.98(b)(2) as it lists incorrect/incomplete publication numbers for the patent application publications listed therein.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).
Claim Objections
Claim 16 is objected to because of the following informalities:  
In line 3 of claim 16, the phrase “angle of incident” should be amended to read “angle of incidence”.
 Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“An image device capturing an interference pattern . . .” as found in claims 1-17.
“A structured phase retardation element” as found in claims 1-17.  The examiner notes that the further definition of this element in claims 4-7 fails to define adequate structure to obviate the 35 USC 112(f) limitation, as a transmitting/reflecting/birefringence element in claims 4-6 respectively would still pass the three-prong test found in MPEP 2181, and “periodic” fails to define structure in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 9, the claim recites a further limitation of claim 1, and that the interferometer further comprises at least one half-wavelength waveplate.  However, it is unclear where this waveplate is located – is it located between one of the elements already set forth in claim 1?  Is it located elsewhere in the interferometer?  Clarification is required.  For purposes of examination below, the examiner will interpret claim 9 to where the waveplate is located at any location in the interferometer outside of the elements set forth in claim 1.
Claim 10 is rejected by virtue of its dependence on claim 9, thereby containing all the limitations of the claim on which it depends.
As for claim 12, the claim recites that the at least two polarized light beams are originated from an ambient light source and are polarized by a polarizer.  However, claim 1, the claim on which claim 12 depends, already sets forth a polarizer.  Is the polarizer in claim 12, then, a different polarizer from the polarizer of claim 1, or are they the same polarizer?  For purposes of examination below, the examiner will interpret claim 12 to set forth a different polarizer from the polarizer of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 11-12, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medower et al (2007/0211256).
	Regarding claims 1 and 17, Medower (Fig. 1, 4C, 8, 12-14) discloses a holographic interferometer (claim 1) and a corresponding method of setting a holographic interferometer (claim 17) comprising an imaging device 16 capturing an interference pattern from interferometer 12 created by at least two polarized light beams (see paragraph 0047); a structured phase retardation element (birefringent phase plate 44 found in paragraph 0057) located in an optical path of at least one polarized light beam of the at least two polarized light beams (the element is located in the path of both polarized light beams as seen in Fig. 4C); and a polarizer 46 located between the imaging device and the structured phase retardation element, the polarizer projects each polarization of each of the at least two polarized light beams on a single axis to create the interference pattern on the imaging device (see paragraph 0029, which states that the linear-carrier phase-mask in Fig. 4C is suitable for processing reference and test beams with orthogonal linear polarization, along with paragraph 0057).  The examiner notes that for claim 17, the elements discussed above regarding claim 1 are all positioned as seen when replacing element 14 with elements 44 and 46 in the device of Fig. 1 as shown in Fig. 4C.
	As for claim 2, Medower discloses that the at least two polarized light beams are created by collecting light beams reflecting from an object at different angles and polarizing each of the light beams differently (see Fig. 13 and paragraph 0069 – light from source 54 strikes test object 62; light is collected from two angles arranged about the z-axis, and is collected in two detection channels that incorporate polarizers 95 that polarize the light in orthogonal directions).
	As for claim 3, Medower discloses (Fig. 14) that the at least two polarized light beams 100, 102 are differently polarized and are illuminating an object 62 at different angles (see paragraph 0074).
	As for claim 4, Medower discloses that the structured phase retardation element is a transmitting structured phase retardation element (see Fig. 4C – the element has to be transmitting so that light can pass through the element 44 to reach polarizer 46 and detector 16).
	As for claim 6, Medower discloses that the structured phase retardation element is a birefringence phase retardation element (see paragraph 0057).
	As for claim 7, Medower discloses that the structured phase retardation element includes a periodic structure (see paragraph 0052 – “regularly repeating pattern”).
	As for claim 8, Medower discloses that the polarizer is a linear polarizer (see paragraph 0057).
	As for claim 9, Medower further discloses at least one half-wavelength waveplate 56 (see Fig. 8).
	As for claim 11, Medower discloses that the at least two polarized light beams are originated from a polarized light source (see paragraph 0063 – light source 54 is a linearly polarized light source).
	As for claim 12, Medower discloses that the at least two polarized light beams are originated from an ambient light source and are polarized by a polarizer (see Fig. 15 and paragraph 0076 – light from a white-light source 105 passes through a polarization filter 114).
	 As for claims 14-15, Medower further discloses at least one polarized beam splitter 58 (Fig. 8) that splits an original light beam into the at least two polarized light beams having two orthogonal polarizations (see paragraph 0063).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Medower et al (2007/0211256).
	As for claim 5, Medower discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the structured phase retardation element is a reflecting structured phase retardation element.
However, the examiner takes Official notice of the known functional equivalence of a phase retardation element that operates by transmission to a phase retardation element that operates by reflection.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the transmitting structured phase retardation element of Medower with a reflecting structured phase retardation element, the motivation being, given the proper arrangement of elements in the device (it has been held that rearranging parts of an invention involves only routine skill in the art in In re Japikse, 86 USPQ 70), the functional equivalence of the transmitting element and the reflecting element would yield similar, predictable results during use of the interferometer.
As for claim 13, Medower discloses that the at least two polarized light beams are created by at least two apertures 95 (see Fig. 13), but these apertures are not located in a single apertures plate.
However, the examiner notes that it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  Here, it would be a matter of combining the two apertures into a single plate and adjusting elements of the interferometer so that both beams of light pass through the single aperture plate ((it has been held that rearranging parts of an invention involves only routine skill in the art in In re Japikse, 86 USPQ 70).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pair of polarizing apertures in the device of Medower with a single aperture plate with a plurality of apertures, the motivation being that such a device would be more compact due to having fewer elements involved in the interferometer without any change in the overall function of that interferometer.
As for claim 16, Medower discloses the claimed invention as set forth above regarding claim 1, and discloses that two polarized beams 100, 102 strike object 62 at different angles of incidence (see paragraph 0074), but fails to disclose at least one mirror which changes the distance of at least one light beam in order to create that angle of incidence.
	However, the examiner notes that Medower teaches, in paragraph 0074, that “the beams are adjusted to illuminate the test object 62 at respective angles of incidence differing by a predetermined angle 2θ” (see paragraph 0074).  In that light, the examiner takes Official notice of the well known use of mirrors to adjust beams of light in any desired manner.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a mirror to the device of Medower to change the distance of at least one light beam in order to create different angles of incidence of light on the object being measured, the motivation being that, using a mirror as is known to the skilled artisan will allow for finer control of the two light beams relative to one another, thereby optimizing operation of the interferometer.
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious the further limitation of claim 9, wherein the at least one half-wavelength waveplate includes a waveplate disk positioned inside a waveplate ring, in combination with the rest of the limitations of the above claim.
With further regard to the above claim, US Pat. 5,028,134 to Bulpitt et al. discloses a depolarizer for light measurements which includes a disk shaped half waveplate 14 (see Fig. 1); and US Pat. 4,171,908 to Robert et al. discloses a photoelasticimeter which features a disc shaped half waveplate (see Col. 3, lines 32-41).  Additionally, US 2009/0141325 to Sato et al. discloses a hologram device and recording method featuring a ring shape half waveplate (see Figs. 27, 28, and paragraphs 0130, 0133, and 0134).  However, this prior art fails to disclose or render obvious the specifics of the half waveplate set forth in claim 10, where this waveplate includes both a waveplate ring and a waveplate disk that is positioned inside that ring, in combination with the rest of the limitations of the above claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2019/0250392 to Cuche et al. discloses a fiber splitter device for holographic imaging and interferometry; US Pat. 10,830,709 to Smith discloses an interferometer with a phase shift mask that produces one of a number of predetermined phase shifts between a test and reference beam (see abstract); EP 2965852 to Gertus et al. discloses an optical arrangement for beam shaping (Fig. 1) featuring a structured phase retardation plate 2; US Pat. 6,275,623 to Brophy et al. discloses a spatial light modulator 50 which acts as a reflective phase retardation element (see elements 50 and 52 in Fig. 1);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 16, 2022